Title: To Benjamin Franklin from ––– Saint Sauveur fils, 12 September 1778: résumé
From: St. Sauveur, ——, fils
To: Franklin, Benjamin


<Trieste, September 12, 1778, in French: No Frenchman venerates your qualities more than I. Born under the same sky as your Excellency, of a mother descended from a Franquelin, I submit the following along with my respectful sentiments.
My great-grandfather, a Franquelin, served the King in Canada. He married there, had children, and returned to France. He sent for his family, who embarked on a ship which was wrecked on an island in the St. Lawrence. M. Franquelin believed that none of his children had survived; but my grandmother, who had been ill, had remained in Canada under a nursemaid’s care. Thinking herself an orphan, she married and never followed the traces of her father. From my own father’s research, we learn that after he left his country, my great-grandfather was never seen again there.
Please excuse this minute detail. I offer it in hopes that the similarity in names might merit some title to your benevolence.>
